Citation Nr: 0722171	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-37 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to service connection for a bilateral hip 
condition, also claimed as secondary to a service-connected 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to May 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's cervical spine condition was incurred in or 
aggravated by his active service.

2.  The competent medical evidence does not demonstrate that 
the veteran's bilateral hip condition was incurred in or 
aggravated by his active service or that any bilateral hip 
condition is proximately due to or the result of any disease 
or injury incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  Service connection for a bilateral hip condition, also 
claimed as secondary to a service-connected low back 
disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.10 (a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2002, August 2003, 
October 2005, and October 2006; a rating decision in December 
2002; and a statement of the case in August 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the March 2006 supplemental statement of the 
case.  The veteran received additional notification in April 
2007.  However, the Board finds that issuance of a statement 
of the case is not required after the issuance of that notice 
letter, because no evidence has been added to the claims file 
subsequent to the March 2006 supplemental statement of the 
case.  38 C.F.R. § 19.31 (2006).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to these claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for certain 
chronic diseases manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2006).  Arthritis is a chronic 
disease with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006). Secondary 
service connection may be found where a service connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Cervical Spine Condition

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for a cervical spine condition.

The service medical records show complaints of neck pain.  A 
January 1966 report of medical history notes whiplash and 
related post-traumatic headaches from an accident in 1965.  
However, the January 1966 enlistment examination report shows 
that the condition was not severe enough to disqualify the 
veteran from service.  A clinical evaluation of the neck was 
"normal."  In February 1976, he complained of neck pain.  
In May 1976, he complained of sharp neck pain after riding in 
a car for three hours.  He reported difficulty sleeping.  The 
assessment was muscular neck strain due to improper body 
alignment.  In October 1977, he received treatment for neck 
and shoulder pain after a motor vehicle accident.  X-rays 
were within normal limits and there was no clear evidence of 
fracture.  In a November 1986 report of medical history, the 
veteran reported that he pulled and strained muscles in his 
neck and shoulders in a car accident.  The November 1986 
examination report notes "mva 1964-no problem now-NCD."  At 
a January 1988 annual examination he reported tightness in 
his neck associated with a motor vehicle accident.  The 
November 1989 retirement examination report notes 
paravertebral pain right S1 and S2 (spine); a clinical 
evaluation of the neck was "normal."

Private records show that the veteran underwent an 
electromyography and nerve conduction study in January 1995.  
The impression was a left C5-6 radiculopathy with a mixture 
of renervation and some chronic denervation changes and 
conduction block.  In a February 1995, his neurologist noted 
that he had problems with neck pain and numbness in the left 
arm associated with movement of the neck.  An MRI of the 
cervical spine in January 1998 showed multilevel advanced 
degenerative disc disease.  In December 1998, the veteran 
complained of chronic intermittent cervical pain with 
radicular symptoms since the motor vehicle accident in 
service.  A February 1999 record shows complaints of cervical 
symptoms including numbness that had improved with physical 
therapy.  A MRI of the cervical spine in May 2002 showed 
severe degenerative joint disease (DJD).

A May 2004 VA medical record shows a diagnosis of DJD of the 
cervical spine with cervical myelopathy with periodic left 
side numbness of the left index and middle fingers.

In March 2006, the veteran underwent a VA spine examination.  
He provided a history of an in-service rollover accident in 
1977.  The examiner stated that after evaluating all of his 
medical records, there was no indication of any significant 
damage to his neck at that time.  His range of motion was 
full and there was no indication that there was any 
significant injury.  An MRI of the cervical spine was 
performed and the impression was disc disease at C3-C4, C5-
C6, and C6-C7 associated with osteoarthritis.  The examiner 
noted that his current complaints regarding C5-6 are 
indicative of the normal degenerative process and are 
appropriate for the veteran's age.  He stated that the 
complaints are not associated with the rollover accident.  
The examiner opined that "it is not as likely as not" that 
the veteran's neck condition is related to his rollover 
accident in service.
The veteran's service medical records are negative for a 
diagnosis of a cervical spine disability.  The post-service 
medical records are negative for any diagnosis of a cervical 
spine disability until over six years after separation.  
Further, while the competent medical evidence does show that 
the veteran now suffers from a cervical spine disability, the 
record includes a competent medical opinion that the 
condition is not related to the veteran's active duty.  In 
the absence of competent medical evidence linking any current 
cervical spine disability to service, service connection must 
be denied.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
his current cervical spine disability began during, or is a 
result of, his service.

The competent medical evidence in this case does not show 
that the veteran has any cervical spine disability that was 
incurred in or aggravated by service.  The competent medical 
evidence of record does not relate the veteran's current 
cervical spine disability to his service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and service connection for a cervical 
spine disability is denied.

Bilateral Hip Condition

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for a bilateral hip condition.

The service medical records are void of findings, complaints, 
symptoms, or diagnosis of a bilateral hip condition.

A July 1993 Navy medical center record shows complaints of 
sore hips and the veteran's report that his right hip "gave 
way."

In a February 2003 opinion the veteran's private physician 
Dr. S., who has treated him since November 1998, stated that 
the veteran's altered gait was a result of back problems that 
have led to hip problems.

In a March 2005 opinion, the veteran's private cardiologist 
stated that he was treated for complaints of pain in both 
hips and that an October 2004 x-ray examination showed 
bilateral acetabular hip dysplasia with degenerative changes 
in the left hip with a small ring of osteophytes at the 
femoral head/neck junction.  The cardiologist opined that the 
diagnosis of hip dysplasia could be related to the veteran's 
limping secondary to his chronic back pain.

VA medical records show complaints of bilateral hip pain.  
However, the records are void of any diagnosis of a bilateral 
hip condition.

In March 2006, the veteran underwent a VA joints examination.  
He presented with complaints of hip pain.  The examiner noted 
that the veteran's complaints of pain were of iliac crest 
pain as opposed to hip pain.  An x-ray examination was 
performed and the impression was cystic degenerative changes, 
femoral head of the left hip, with a normal study of the 
right hip.  He stated that further examination of the hips 
"did not reveal any instability whatsoever!"  The examiner 
explained that there was no evidence of hip dysplasia on 
clinical exam or x-ray and opined that the "condition" the 
veteran was complaining of was not caused by or the result of 
trauma he had while in service since there was no x-ray 
pathology or clinical [findings] noted.  He further opined 
that there was no causal connection between the veteran's 
service-connected lumbar pathology and his normal hips.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the March 2006 VA examination report is the most 
persuasive evidence.  The opinion that there is no causal 
connection between the veteran's service-connected lumbar 
pathology and his normal hips was made by a VA examiner based 
upon a review of the claims file, a current examination, a 
review of the service medical records, private treatment 
records, and private medical opinion.

The Board has considered the February 2003 private opinion 
that the veteran has an altered gait as a result of back 
problems that have led to hip problems, and the private 
cardiologist's opinion of March 2005 that the veteran has hip 
dysplasia that could be related to the veteran's limping 
secondary to his chronic back pain.  However, while the 
opinions have probative value, they were not rendered on the 
basis of a thorough review of the entire claims file and are 
unsupported by the competent medical evidence which shows 
complaints of hip pain.  The March 2006 VA examination did 
not find any hip dysplasia.  In addition, because of the 
wording that there "could be" a relationship, the March 
2005 opinion that the veteran's hip condition could be 
related to chronic back pain is too tenuous to warrant a 
grant of service connection.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

The Board finds that the post-service medical records do not 
conclusively demonstrate that the veteran currently has a 
medically diagnosed bilateral hip disability or that any hip 
disability is related to his service.  The Board recognizes 
the veteran's own contention as to the diagnosis and 
relationship between his service and the claimed disease.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a diagnosis, 
or an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, his own assertions do not constitute competent 
medical evidence that the veteran currently has a bilateral 
hip condition.

To the extent that the veteran complains of any pain related 
to the service-connected low back disability, that pain would 
be rated with that service-connected disability.  Pain itself 
is not a disability for VA purposes.  The Court has held that 
a symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
complaints of bilateral hip pain can be attributed, there is 
no basis to find a bilateral hip condition for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).

The medical evidence of record established clinical findings 
and a diagnosis of cystic degenerative change.  However, that 
disability was found to not be related to the veteran's 
inservice complaints and to be unrelated to the service-
connected low back disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a bilateral hip condition is denied.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a bilateral hip condition is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


